Citation Nr: 0203193	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  94-37 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for Huntington's 
disease.

2.  Entitlement to service connection for a kidney 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran had active service from March 1967 to April 1977 
and from March 1983 to March 1988.


FINDINGS OF FACT

1. The Board entered a decision on December 31, 2001, 
granting service connection for Huntington's disease and 
denying service connection for a kidney disability.

2.   The veteran died on September [redacted], 2000. 


CONCLUSION OF LAW

The Board had no jurisdiction on December 31, 2001, to decide 
the issues of service connection for Huntington's disease and 
service connection for a kidney disability.   38 U.S.C.A. § 
7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal, but the Board did not learn of his death until 
January 2002, approximately one month after the decision of 
December 31, 2001.  As a matter of law, veterans' claims do 
not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
The veteran's appeal became moot by virtue of his death, and 
the Board, accordingly, had no jurisdiction to issue the 
decision of December 31, 2001.  See 38 U.S.C.A. § 7104(a) 
(West Supp. 2001); 38 C.F.R. § 20.1302 (2001).

This order to vacate the decision of December 31, 2001, does 
not, of course,  preclude any derivative claim which may be 
brought by a survivor of the veteran.  38 C.F.R. § 20.1106 
(2001).



ORDER

The Board's decision of December 31, 2001, granting service 
connection for Huntington's disease and denying service 
connection for a kidney disability,
is vacated.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



